Case: 14-14277    Date Filed: 06/15/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-14277
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:09-cr-00133-JSM-MAP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

LUIS A. RODRIGUEZ,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (June 15, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Robert Godfrey, appointed counsel for Luis A. Rodriguez in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that
              Case: 14-14277    Date Filed: 06/15/2015   Page: 2 of 2


counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Rodriguez’s

supervised release and subsequent sentence are AFFIRMED.




                                         2